Exhibit 10.2

AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

This AMENDMENT TO THE EMPLOYMENT AGREEMENT is entered into as of December 17,
2008, by and between BALTIMORE COUNTY SAVINGS BANK, F.S.B. (the “Bank”) AND
JOSEPH J. BOUFFARD (the “Executive”).

WHEREAS, the Executive is currently employed by the Bank;

WHEREAS, the Executive and the Bank previously entered into an Employment
Agreement dated November 27, 2006, and subsequently amended (the “Employment
Agreement”);

WHEREAS, the Executive and the Bank desire to amend the Employment Agreement to
make certain changes to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Severance Agreement as follows:

1. 12(d) of the Employment Agreement is deleted in its entirety.

2. A new Section 27 is added to the agreement to read as follows:

“27. Section 409A

(i) The Executive will be deemed to have a termination of employment for
purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.

(ii) If at the time of the Executive’s separation from service, (a) the
Executive is a “specified employee” (within the meaning of Section 409A and
using the methodology selected by the Bank) and (b) the Bank makes a good faith
determination that an amount payable or the benefits to be provided hereunder
constitutes deferred compensation (within the meaning of Section 409A), the
payment of which is required to be delayed pursuant to the six-month delay
rule of Section 409A in order to avoid taxes or penalties under Section 409A,
then the Bank will not pay the entire amount on the otherwise scheduled payment
date but will instead pay on the scheduled payment date the maximum amount
permissible in order to comply with Section 409A (i.e., any amount that
satisfies an exception under the Section 409A rules from being categorized as
deferred compensation) and will pay the remaining amount (if any) in a lump sum
on the first business day after such six month period.



--------------------------------------------------------------------------------

(iii) To the extent the Executive would be subject to an additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and the
parties shall promptly execute any amendment reasonably necessary to implement
this Section 27. The Executive and the Bank agree to cooperate to make such
amendment to the terms of this Agreement as may be necessary to avoid the
imposition of penalties and taxes under Section 409A; provided, however, that
the Executive agrees that any such amendment shall provide the Executive with
economically equivalent payments and benefits, and the Executive agrees that any
such amendment will not materially increase the cost to, or liability of, the
Bank with respect to any payment.

(iv) For purposes of the this Agreement, Section 409A shall refer to
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and any other authoritative guidance issued thereunder.”

3. Except as expressly provided herein, the terms and conditions of the
Employment Agreement shall remain in full force and effect and shall be binding
on the parties hereto until the expiration of the term of the Agreement.

4. Effectiveness of this Amendment to the Employment Agreement shall be
conditioned upon approval by Bank’s Board of Directors (or the appropriate
committees thereof), and this Amendment to the Employment Agreement shall become
effective on the later of date of such approval and execution by both parties.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Employment Agreement, or have caused this Amendment to the Employment
Agreement to be duly executed and delivered in their name and on their behalf,
as of the day and year first above written.

 

BALTIMORE COUNTY SAVINGS BANK, F.S.B. By:  

/s/    David M. Meadows

Title:  

Secretary & E. V. P.

EXECUTIVE

/s/    Joseph J. Bouffard

Joseph J. Bouffard

 

3